NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                            Fed. R. App. P. 32.1



                United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                         Submitted May 25, 2010*
                                          Decided May 26, 2010

                                                  Before

                                    WILLIAM J. BAUER, Circuit Judge 

                                    MICHAEL S. KANNE, Circuit Judge

                                    ILANA DIAMOND ROVNER, Circuit Judge

No. 09‐3688

MARYLYNN DIXON,                                        Appeal from the United States District
           Plaintiff‐Appellant,                        Court for the Southern District of Illinois.

         v.                                            No. 06‐cv‐0141‐MJR

MICHAEL J. ASTRUE,                                     Michael J. Reagan,
Commissioner of Social Security,                       Judge.
    Defendant‐Appellee.

                                                O R D E R

       Marylynn Dixon filed for judicial review of a decision of the Social Security
Commissioner denying her disability benefits.  Dixon never served the defendant, however. 
Eleven months later, the district court issued a “Notice of Impending Dismissal” informing
her that she needed to serve the defendant or, if service had been perfected, seek default. 
Dixon did not perfect service but sought default anyway.  Three additional months later the


         *
         After examining the brief and the record, we conclude that oral argument is not
necessary.  See FED. R. APP. P. 34(a)(2)(C).  The appellee was not served with process in the
district court and is not participating in this appeal. 
No. 09‐3688                                                                               Page 2

court again warned her that she needed to perfect service or the case would be dismissed
for lack of prosecution.  Dixon did nothing, so the court dismissed the case.  Two years later
Dixon filed a cursory motion to vacate, claiming generally that she “did not receive the
Notice of Electronic Filings” and did not know of the order threatening dismissal or the
subsequent order dismissing the case.  The court construed the motion as being brought
under FED. R. CIV. P. 60(b), and denied the motion.  The court found that the “docketing
information belie[d]” Dixon’s assertion that she had no notice of the court’s warning of
dismissal, and that the two‐year passage of time between the dismissal and the motion to
vacate was unreasonable.

        On appeal Dixon argues that her Rule 60(b) motion was not dilatory and that she is
entitled to relief because she did not know about the orders threatening dismissal and
dismissing her case.  But relief under Rule 60(b) is an “extraordinary remedy” and “granted
only in exceptional circumstances,” Eskridge v. Cook County, 577 F.3d 806, 809 (7th Cir. 2009)
(quoting McCormick v. City of Chi., 230 F.3d 319, 327 (7th Cir. 2000)).  Here Dixon offered
nothing other than her “bald allegation, unsupported by any proof,” such as an affidavit,
that she did not receive the notice; under the circumstances, the district court acted within
its discretion in denying the motion.  See Ingram v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
371 F.3d 950, 952 (7th Cir. 2004).

                                                                                    AFFIRMED.